 


109 HR 4235 IH: Browns Canyon Wilderness Act
U.S. House of Representatives
2005-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4235 
IN THE HOUSE OF REPRESENTATIVES 
 
November 4, 2005 
Mr. Hefley (for himself and Mr. Beauprez) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To designate certain National Forest System lands in the Pike and San Isabel National Forests and certain lands in the Royal Gorge Resource Area of the Bureau of Land Management in the State of Colorado as wilderness, and for other purposes. 
 
 
1.Short title This Act may be cited as the Browns Canyon Wilderness Act. 
2.Designation of Browns Canyon Wilderness, Pike and San Isabel National Forests and Royal Gorge Resource Area, Colorado 
(a)Designation 
(1)DesignationIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following lands in the State of Colorado are hereby designated as wilderness and as a component of the National Wilderness Preservation System to be known as Browns Canyon Wilderness: 
(A)Certain lands in the Pike and San Isabel National Forests, comprising approximately 12,104 acres, as generally depicted on the wilderness map. 
(B)Certain lands in the Royal Gorge Resource Area, which comprise approximately 7,921 acres, as generally depicted on the wilderness map. 
(2)Wilderness map and descriptionAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall file a legal description of the wilderness area with the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. The wilderness map and legal description shall have the same force and effect as if included in this Act, except that the Secretary concerned may correct clerical and typographical errors in the wilderness map and legal description. The wilderness map shall be on file and available for public inspection in appropriate offices of the Bureau of Land Management and the Forest Service.   
(b)Administration of wilderness areaSubject to valid existing rights, the Secretary concerned shall manage the wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this section. With respect to the wilderness area, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of the enactment of this Act.  
(c)GrazingThe grazing of livestock and the maintenance of facilities related to grazing in the wilderness areas, if established before the date of the enactment of this Act, shall be permitted to continue in accordance with section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560 (16 U.S.C. 1133 note), and the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(d)State jurisdictionAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act shall be construed as affecting the jurisdiction or responsibilities of the State of Colorado with respect to wildlife and fish in Colorado. 
(e)Incorporation of acquired land and interestsAny land acquired by the United States that is immediately adjacent to the boundary of the wilderness area and that the Secretary concerned determines is suitable for inclusion within the National Wilderness Preservation System shall become part of the wilderness area. 
(f)Water rights 
(1)Effect on water rightsNothing in this section shall constitute an express or implied reservation of water for any purpose relating to the wilderness area or affect any water rights decreed under the laws of Colorado before the date of the enactment of this Act, including water rights held by the United States.  
(2)Additional water rightsIf the Secretary concerned determines that a water right is necessary for the purposes of administering the wilderness area, such water right shall be established in accordance with the procedural and substantive requirements of the laws of Colorado.   
(g)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the wilderness area is withdrawn from all forms of entry, appropriation, or disposal under the public land laws, location, entry, and patent under the mining laws, and disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
(h)Fire, insect, and disease management activities 
(1)Control and prevention activitiesThe Secretary concerned may undertake such measures in the wilderness area as are necessary for the control and prevention of fire, insects, and diseases, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and the report of the Committee on Interior and Insular Affairs of the House of Representatives to accompany H.R. 1437 of the 98th Congress (H. Rept. 98–40). 
(2)ReviewNot later than one year after the date of the enactment of this Act, the Secretary concerned shall review existing policies applicable to the wilderness area to ensure that authorized approval procedures for any fire management measures allow a timely and efficient response to fire emergencies in the wilderness area. 
(i)Buffer zonesNothing in this Act shall be construed to create or imply the creation of protective perimeters or buffer zones around the wilderness area. Activities in or uses of non-wilderness areas that can be seen or heard from within the wilderness area shall not be precluded as a result of this Act. 
(j)DefinitionsIn this section: 
(1)Secretary concernedThe term Secretary means— 
(A)the Secretary of Agriculture, with respect to the National Forest System lands designated as wilderness by subsection (a)(1); and 
(B)the Secretary of the Interior, with respect to the lands in the Royal Gorge Resource Area of the Bureau of Land Management designated as wilderness by subsection (a)(2). 
(2)Wilderness areaThe term wilderness area means the Browns Canyon Wilderness designated by subsection (a). 
(3)Wilderness mapThe term wilderness map means the map entitled Browns Canyon Proposed Wilderness and dated August 9, 2005. 
 
